In an action, inter alia, to recover damages for false arrest and imprisonment, malicious prosecution, deprivation of civil rights, battery, and slander, the plaintiff appeals from an order of the Supreme Court, Westchester County (DiBlasi, J.), dated September 3, 2003, which granted the defendants’ oral application for summary judgment dismissing the complaint for failure to serve a timely notice of claim.
Ordered that on the Court’s own motion, the appellant’s notice of appeal is treated as an application for leave to appeal, and leave to appeal is granted (see CELR 5701 [c]); and it is further,
Ordered that the order is reversed, on the law, with costs, the oral application is denied, and the complaint is reinstated.
The defendant failed to establish that the notice of claim was *424untimely served (see Gonzalez v Board of Educ. of City of Yonkers, 298 AD2d 358 [2002]). Altman, J.P., Goldstein, Schmidt, Cozier and Skelos, JJ., concur.